In re Boyd, Rebecca Davis; Louisiana Patient’s Comp. Fund; — Plaintiff(s); applying for supervisory and/or remedial writs, Parish of Calcasieu, 14th Judicial District Court Div. A, Nos. 98-5189; to the Court of Appeal, Third Circuit, No. 99-1820.
Granted and remanded to the court of appeal to order relators to file the requested documents under seal, for an in camera inspection and then to rule on the merits of the application. Stay is granted until the ruling of the court of appeal.
MARCUS, J., not on panel.
KIMBALL, J., would deny the writ.